Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to reply filed on 8/30/2021.
	In view of the Applicant asserting that:
		Invention in group II is generic to invention groups I and III;
Pending claims are related; 
Pending claims are common, i.e., sharing the same or similar features; and
Sufficiently similar, 
	The previous restriction has been withdrawn after re-consideration. Thus, the claim groups I, II and III in pending claims 1-13 are considered having similar subject matter and being considered/examined in this office action.
	Claims 1-13 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Regarding claim 1, the prior art discloses:
A DC converter down-converting (converter 240 in fig 9) an input voltage thereof and outputting an output and having an output terminal which is connected to a battery (battery 200 in fig 9); and 
A controller (CONTROLLER 400 in fig 1, 5, 9) connected to the DC converter and configured for controlling the output of the DC converter to increase a temperature of the battery upon determining that the temperature of the battery is lower than a first predetermined temperature (fig 4, 6-8 are flow charts discloses control processes wherein CONTROLLER comparing the battery temperature against  a predetermined reference values (Tth1, Tth2) to operate/control/star/stop/ turning on/off the converter to reduce/lower and/or increase the battery temperature based on comparison), and for controlling the output of the DC converter to reduce the temperature of the battery upon determining that the temperature of the battery is higher than a second predetermined temperature which is higher than the first predetermined temperature (fig 4, 6-8 are flow charts discloses control processes wherein CONTROLLER comparing the battery temperature against  a predetermined reference values (Tth1, Tth2) to operate/control/star/stop/ turning on/off the converter to reduce or increase the battery temperature based on comparison).
(Claim 2) wherein the controller is configured to control the DC converter so that a charging current inputted into the battery from the DC converter becomes a predetermined maximum value, upon determining that the temperature of the battery is lower than the first predetermined temperature (fig 4, 6-8 are flow charts discloses control processes wherein CONTROLLER operate/control/star/stop/ turning on/off the converter to control current to the battery)
(Claim 3) an electric load connected to the output terminal of the DC converter and supplied with electric power from at least one of the DC converter and the battery (fig 9), wherein the controller is configured to stop operating the DC converter upon determining that a level of a load current supplied to the electric load is higher than the charging current inputted into the battery, thus supplying the load current from the battery to the electric load (see, i.e., summary, par 32, 42-43, 52-54, 58-61, 66-67).

(Claim 7) wherein the controller is configured to control the output of the DC converter such that a load current of the battery is equal to zero, upon determining that the temperature of the battery is higher than the second predetermined temperature (battery current is zero when controller stops/turns off/separate the converter or does not charge the converter  based on temperature comparison (fig 4, 6-8).
Claims 8-10 and 12-13 recite similar subject matter and rejected for the same reason.

Claims 1-4, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Tokushige (US 2016/0318418)
Regarding claim 1, the prior art discloses:
A DC converter down-converting (Converter 3 in fig 1) an input voltage thereof and outputting an output and having an output terminal which is connected to a battery (Battery 1 (electric storage device) in fig 1); and 
A controller (CONTROLLER 10 in fig 1) connected to the DC converter and configured for controlling the output of the DC converter to increase a temperature of the battery upon determining that the temperature of the battery is lower than a first predetermined temperature (The  CONTROLLER 10 controlling the converter by setting/controlling converter modes such as start/stop/charge/discharge/switching operation/control duty (fig 3-4) to control/regulate the temperature of Battery 1/electric storage device (see title) based on comparing battery temperature to preset temperature (see par 3-4, 6-7, 93-94 ), and for controlling the output of the DC converter to reduce the temperature of the battery upon determining that the temperature of the battery is higher than a second predetermined temperature which is higher than the first predetermined temperature (The  CONTROLLER 10 controlling the converter by setting/controlling converter modes such as start/stop/charge/discharge/switching operation/control duty (fig 3-4) to control/regulate the temperature of Battery 1/electric storage device (see title) based on comparing battery temperature to preset temperature (see par 3-4, 6-7, 93-94 ).
par 9-10, 19, 36-38, 41)
(Claim 3) an electric load connected to the output terminal of the DC converter and supplied with electric power from at least one of the DC converter and the battery (fig 1), wherein the controller is configured to stop operating the DC converter upon determining that a level of a load current supplied to the electric load is higher than the charging current inputted into the battery, thus supplying the load current from the battery to the electric load (fig 2-4).
(Claim 4) wherein the controller is configured to control the DC converter so that the charging current inputted into the battery becomes the predetermined maximum value upon determining that a charge state of the battery is equal to or less than a predetermined value in a state where the DC converter stops operating (fig 3-5).
(Claim 7) wherein the controller is configured to control the output of the DC converter such that a load current of the battery is equal to zero, upon determining that the temperature of the battery is higher than the second predetermined temperature (battery current is zero controller stops/turns off/separate the converter (fig 3-4).
Claims 8-10 and 12-13 recite similar subject matter and rejected for the same reason

Allowable Subject Matter
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851